PER CURIAM:
Smith challenges the constitutionality of 42 U.S.C.A. § 402(d)(8)’s denial of secondary Social Security benefits to a child unrelated to and adopted after Smith became eligible for primary benefits. The only argument which was not considered and rejected by Williams v. Califano, 566 F.2d 1044 (5th Cir.), cert. denied, 439 U.S. 821, 99 S.Ct. 85, 58 L.Ed.2d 112 (1978), is that the then-decided decision in Jiminez v. Weinberger, 417 U.S. 628, 94 S.Ct. 2496, 41 L.Ed.2d 363 (1974), mandates a different result. For the reasons well-stated by Clayborne v. Califano, 603 F.2d 372 (2d Cir. 1979), Jiminez is entirely consistent with our decision in Williams. Even were we able to reconsider the decision of another panel of our Circuit,1 we would agree with the analysis and result of Williams, and with the further elaboration by the Second Circuit in Clayborne.
AFFIRMED.

. E. g., Cargill, Inc. v. Offshore Logistics, Inc., 615 F.2d 212, 215 (5th Cir. 1980); Williams v. Blazer Financial Services, Inc., 598 F.2d 1371 (5th Cir.), rehearing en banc denied, 605 F.2d 555 (1979).